564 F.2d 14
Rose Mary ROARK, Appellant,v.Joseph A. CALIFANO, Jr., Secretary of Health, Education andWelfare, Appellee.
No. 77-1557.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 11, 1977.Decided Oct. 13, 1977.

Rose Mary Roark, pro se.
Barry A. Short, U. S. Atty. and Wesley D. Wedemeyer, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before BRIGHT, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
While at work as an assembler at the Sporlan Valve Company on July 23, 1970, the appellant Rose Mary Roark suffered a back injury.  She returned to work on a trial basis, working part-time from October 12, 1970, to January 11, 1971.  At that time she ceased working and has not worked since.  She filed an application for disability benefits under section 223 of the Social Security Act, 42 U.S.C. § 423, on March 16, 1971, alleging that she had been disabled since July 23, 1970.  On October 25, 1972, an administrative law judge ruled that she was not disabled through the date of his decision and was not entitled to benefits.  No appeal was taken from that decision.


2
On June 25, 1973, appellant filed a second application for disability benefits in which she alleged that she had become disabled on January 12, 1971.  This request was initially denied, but upon review of the decision she was granted disability benefits from June 1, 1973.  Appellant's request to extend the disability period back to January of 1971 was denied.


3
The administrative law judge determined that the previous administrative determination could not be reopened because good cause had not been shown since no new and material evidence had been furnished, there had been no clerical error, and no error appeared on the face of the evidence in the record upon which the decision was based. 20 C.F.R. § 404.956-.958.  He also found that the appellant had not been disabled between October 25, 1972, the date of the earlier decision, and June 1, 1973.


4
Mrs. Roark appealed that part of the decision which denied her benefits back to January of 1971.  The appeals council affirmed the decision of the administrative law judge and that affirmance operated as a final decision of the Secretary of Health, Education and Welfare.  She then filed an action in the district court claiming that this decision was not supported by substantial evidence.  Appellant is now appealing pro se from the district court's1 decision which granted the Secretary's motion for summary judgment.


5
The sole issue before this court is whether or not the decision of the administrative law judge which was adopted as the final decision of the Secretary and was affirmed by the district court was supported by substantial evidence in the record viewed as a whole and comports with the appropriate rules of law.  We have made an independent review of the record in this case and find that the decision of the administrative law judge is supported by substantial evidence and no error of law appears.  Therefore, we affirm on the basis of the district court's opinion, Roark v. Secretary of Health, Education and Welfare, 433 F. Supp. 643 (E.D.Mo.1977).


6
Affirmed.



1
 The Honorable Kenneth H. Wangelin, United States District Judge for the Eastern District of Missouri